Citation Nr: 0328912	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for VA disability benefits.



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in Manila, 
Philippines.

FINDINGS OF FACT

1.  In April 1972 and more recently in March 2002, the United 
States Army Reserve Personnel Center (ARPERCEN) certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

2.  In May 1971, the appellant submitted an application for 
VA compensation or pension benefits-for residuals of 
malaria.  

3.  In May 1972, the RO denied the appellant's claim because 
he was not a member of the Philippine Commonwealth Army 
inducted into the service of the Armed Forces of the United 
States, and because he had no recognized guerrilla service.  

4.  The RO sent the appellant a letter later in May 1972 
notifying him of that decision and apprising him what he 
needed to do if he wished to challenge the determination of 
his service.  

5.  The additional evidence received since the RO's May 1972 
decision is merely cumulative of evidence that was on file 
when that decision was issued or does not suggest the 
appellant currently has any qualifying service.  

6.  This additional evidence, then, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of eligibility.

CONCLUSIONS OF LAW

1.  The RO's May 1972 decision denying the claim for basic 
entitlement to VA benefits is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was signed into law on November 9, 2000, during the 
pendency of this appeal.  The VCAA was codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and the implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

In this particular appeal, the March 2002 statement of the 
case (SOC) notified the veteran of the requirements of the 
VCAA and all else that it entails.  This included 
specifically citing the applicable statutes-38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002).  
Also, in letters earlier sent in May 2000 and September 2001, 
the appellant was notified of the information and evidence 
the RO had or would obtain, and of the information or 
evidence that he must submit personally.  Quartuccio v. 
Principi, 16 Vet. App. at 186-87.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
VA's implementing regulation, 38 C.F.R. § 3.159(b)(1), as 
inconsistent with 38 U.S.C.A.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, though, the PVA holding is inapplicable and, therefore, 
inconsequential because the RO never gave the appellant 
defective notice.  The RO never suggested in any way, or 
otherwise intimated, that he had less than one year to 
respond or submit additional evidence or argument supporting 
his claim.  Rather, he was told, and in fact given, a full 
one year to respond to his VCAA notice; and more than 
one year since has elapsed.  So there is no procedural due 
process conflict with the holding in the PVA case.

Also bear in mind that the amendments to 38 C.F.R. § 3.156, 
in particular, only apply to claims to reopen that were 
received on or after August 29, 2001.  The appellant here 
petitioned the RO to reopen his claim in March 2000, which 
was prior to the August 29, 2001, cutoff date.  Thus, the 
amended regulation resulting from the VCAA does not apply 
with regards to what constitutes new and material evidence.  
The former definition must be applied, instead.

Note additionally that, in his July 2002 substantive appeal 
(VA Form 9), the appellant indicated he already had submitted 
all the necessary evidence to prove his military service.  So 
even according to him, no additional evidence is forthcoming 
because he believes there is sufficient evidence, already of 
record, to establish his basic eligibility.  And since even 
he does not suggest there is other outstanding evidence that 
could support his allegations of entitlement, there is no 
such additional evidence to either develop or inform him 
about.

For the reasons explained below, the outcome of this appeal 
is determined expressly by the law since the appellant did 
not have qualifying service.  And despite his contentions to 
the contrary, there is nothing to suggest he did.  So his 
appeal must be denied for lack of legal entitlement, 
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.  See generally, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In some types of cases, such as when the veteran did not have 
qualifying 
war-time service and wants pension benefits, the VCAA simply 
does not apply.  38 U.S.C.A. § 101(11), 1521 (West 2002); 
see, too, Mason v. Principi, 16 Vet. App. 129 (2002).  This 
is similar, if not identical, to the situation at hand.  
Regardless, though, since the RO complied with the 
preliminary notice and duty to assist provisions of the VCAA, 
the appellant is not prejudiced by the Board going ahead and 
deciding his claim without first remanding his case to the RO 
to consider the applicability of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Prior to the passage of VCAA, case precedent required that if 
new and material evidence was submitted, a "well-grounded" 
analysis took place immediately upon reopening the claim.  
See Hodge v. West, 155 F.3 1356 (Fed. Cir. 1998) 
(overruled in part).  However, with the elimination of the 
well-grounded requirement through the VCAA, the Board may now 
proceed from the reopening of the claim, where appropriate, 
directly to an evaluation of the merits of the claim, after 
ensuring the preliminary notice and duty to assist provisions 
have been satisfied.  But nothing in the VCAA and 
implementing regulations shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is received, as described in section 5108.  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 
38 U.S.C.A. § 5103A(f) (West 2002)).

Decisions of the RO-if, as here, not timely appealed, are 
final and binding on the claimant based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  But it 
is possible to reopen a previously denied claim by submitting 
evidence that is both new and material.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).  

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  


If the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

As previously mentioned, for claims, as here, received prior 
to August 29, 2001, evidence is new and material if it was 
not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In determining whether the evidence received since the prior 
final disallowance of the claim is new and material, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  And the 
starting point for determining whether new and material 
evidence has been received is when the claim was last finally 
disallowed on any basis, not only since it was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Since the last final denial of his claim, the appellant has 
submitted a hearing request, received by VA in March 2000.  
Also received by VA in September 2001 was an affidavit 
describing his alleged service and apparently signed by two 
of his military comrades.

As well, the RO obtained certifications-most recently in 
March 2002 from the ARPERCEN indicating the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The March 2002 certification 
included the appellant's middle name and alleged service 
number.  



The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army-inducted 
between October 6, 1945 and June 30, 1947, inclusive-and in 
the Commonwealth Army of the Philippines, from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army-pursuant to the Military 
Order of the President of the United States dated July 26, 
1941-is included for compensation benefits, but not for 
pension benefits.  Also, service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts) or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Moreover, "service department findings are binding 
on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; accord, Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  

Therefore, the various pleadings the appellant has submitted, 
including his affidavit with the statements from his 
purported comrades, have no bearing upon the resolution of 
his appeal because they are not new evidence of qualifying 
service.  Neither the veteran nor his service comrades has 
the authority to make a determination concerning whether he 
had qualifying service.  So their statements attempting to do 
so, even if new, are immaterial.  Further, they are merely 
cumulative and redundant of the evidence previously of 
record.  

No official service documents or other information has been 
submitted since the last final denial which would even 
possibly warrant a request for recertification.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) (overruled on 
other grounds by D'Amico v. West, 209 F.3d 1322, 1325 (Fed. 
Cir 2000).  Accordingly, VA has fulfilled its duty under 38 
C.F.R. § 3.203(c).

Instead, the appellant is essentially merely disagreeing with 
established VA law on what constitutes qualifying service.  
And although he believes the law should be different, or 
written differently, the fact remains that he does not have 
qualifying service under the applicable statute and 
regulation.  And that being the case, in the absence of any 
evidence suggesting otherwise, his claim cannot be reopened.  
Moreover, since he has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his claim, the 
benefit-of-the-doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

As a final point of information, if the appellant indeed 
believes there is legitimate reason to dispute the report of 
the service department, the proper course is to make his 
disagreement known to the service department, not VA.  
Cf. Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) (regulatory 
duty to verify under 38 C.F.R. § 3.203(c) typically fulfilled 
by single request to service department, absent new or 
additional identifying information), overruled on other 
grounds by D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir. 
2000).




ORDER

The petition to reopen the claim for basic eligibility for VA 
benefits is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





